Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 1 of 18 PAGEID #: 77




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION (DAYTON)

 MARILYN CROSSLEY                            :   Case No. 3:20-cv-319-MJN
                                             :
       Plaintiff,                            :   (District Judge Michael J. Newman)
                                             :
 v.                                          :
                                             :
                                                 STIPULATED PROTECTIVE ORDER
 KETTERING ADVENTIST                         :
 HEALTHCARE d/b/a KETTERING                  :
                                                 (Two-Tier Form)
 HEALTH NETWORK, et al.                      :
                                             :
       Defendants.                           :


      Pursuant to the parties’ joint request that the Court enter this Order, and their

agreement that the following limitations and restrictions should apply to documents and

information produced for inspection and copying during the course of this litigation (the

“Action”), the Court hereby ORDERS that:

      1.      Scope. This Protective Order (hereinafter “Protective Order” or “Order”)

shall apply to all documents or other information produced in the course of discovery in

this Action that the producing person or entity (the “Producing Entity”) has designated as

“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’ EYES

ONLY – SUBJECT TO PROTECTIVE ORDER” (either a “Confidentiality Designation” or

collectively the “Confidentiality Designations”) pursuant to this Order, including but not

limited to, all initial disclosures, all responses to discovery requests, all deposition

testimony and exhibits, and all materials (including documents or testimony) produced by

non-parties in response to subpoenas issued in connection with this matter, including all

copies, excerpts, and summaries thereof (collectively the “Confidential Information”).
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 2 of 18 PAGEID #: 78




       2.     Purpose. The purpose of this Protective Order is to protect against the

unnecessary disclosure of Confidential Information.

       3.     Disclosure Defined. As used herein, “disclosure” or “to disclose” means to

divulge, reveal, describe, summarize, paraphrase, quote, transmit, or otherwise

communicate Confidential Information, and the restrictions contained herein regarding

disclosure of Confidential Information also apply with equal force to any copies, excerpts,

analyses, or summaries of such materials or the information contained therein, as well as

to any pleadings, briefs, exhibits, transcripts or other documents which may be prepared

in connection with this litigation which contain or refer to the Confidential Information or

information contained therein.

       4.     Designating Material

              a.     Designating Material As Confidential: Any party, or any third party

       subpoenaed by one of the parties, may designate as Confidential and subject to

       this Protective Order any documents, testimony, written responses, or other

       materials produced in this case if they contain information that the Producing Entity

       asserts in good faith is protected from disclosure by statute or common law,

       including, but not limited to, confidential personal information, medical or

       psychiatric information, trade secrets, personnel records, or such other sensitive

       commercial information that is not publicly available. Information that is publicly

       available may not be designated as Confidential. The designation of materials as

       Confidential pursuant to the terms of this Protective Order does not mean that the

       document or other material has any status or protection by statute or otherwise

       except to the extent and for the purposes of this Order.
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 3 of 18 PAGEID #: 79




            b.     Designating Material As Attorneys’ Eyes Only. Any party, or any

     third party subpoenaed by one of the parties, may designate as Attorneys’ Eyes

     Only and subject to this Protective Order any materials or information that meet

     the test set forth in Paragraph 4.a, but as to which the Producing Entity also asserts

     in good faith that the information is so competitively sensitive that the receipt of the

     information by parties to the litigation could result in competitive harm to the

     Producing Entity.

     5.     Form and Timing Of Designation.

            a.     Documents And Written Materials. The Producing Entity shall

     designate any document or other written materials as confidential pursuant to this

     Order by marking each page of the material with a stamp setting forth the

     Confidentiality Designation, if practical to do so. The person or entity designating

     the material shall place the stamp, to the extent possible, in such a manner that it

     will not interfere with the legibility of the document. Materials shall be so-

     designated prior to, or at the time of, their production or disclosure.

            b.     Electronically Stored Information (“ESI”): If a production

     response includes ESI, the Producing Entity shall make an effort to include within

     the electronic files themselves the Confidentiality Designation to the extent

     practicable. If that is not practicable, then the Producing Entity shall designate in a

     transmittal letter or email to the party to whom the materials are produced (the

     “Receiving Party”) using a reasonable identifier (e.g., the Bates range) any portions

     of the ESI that should be treated as “CONFIDENTIAL – SUBJECT TO

     PROTECTIVE ORDER,” and any portions of the ESI that should be treated as
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 4 of 18 PAGEID #: 80




     “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER.”

            c.     Deposition Testimony. Deposition testimony will be deemed

     confidential only if designated as such when the deposition is taken or within 14

     days after receipt of the deposition transcript. Such designation must indicate

     which Confidentiality Designation applies, and must be specific as to the portions

     of the transcript and/or any exhibits to which that Confidentiality Designation

     applies, except that any exhibit that was marked with a Confidentiality Designation

     at the time of production, and which still bears that mark at the time of its use in a

     deposition, shall be presumed to fall within the provisions of this Order without

     further designation.

     6.     Limitation Of Use.

            a.     General Protections. All information that has received a

     Confidentiality Designation, including all information derived therefrom, shall be

     used by any Receiving Party solely for purposes of prosecuting or defending this

     Action. A Receiving Party shall not use or disclose the Confidential Information for

     any other purpose, including but not limited to any business, commercial, or

     competitive purpose. Except as set forth in this Order, a Receiving Party shall not

     disclose Confidential Information to any third party. This Order shall not prevent

     the Producing Entity from using or disclosing information it has designated as

     Confidential Information, and that belongs to the Producing Entity, for any purpose

     that the Producing Entity deems appropriate, except that the Producing Entity’s

     voluntary disclosure of Confidential Information outside the scope of this Action
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 5 of 18 PAGEID #: 81




     may impact the protection that this Order would otherwise provide with regard to

     such information, once disclosed.

           b.     Persons To Whom Information Marked “Confidential” May Be

     Disclosed. Use of any information, documents, or portions of documents marked

     “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” including all

     information derived therefrom, shall be restricted solely to the following persons

     who agree to be bound by the terms of this Protective Order, unless additional

     persons are stipulated by counsel or authorized by the Court:

           1.     outside counsel of record for the parties, and the administrative staff
                  of outside counsel's firms;

           2.     in-house counsel for the parties, and the administrative staff for each
                  in-house counsel;

           3.     any party to this action who is an individual;

           4.     as to any party to this action who is not an individual, every
                  employee, director, officer, or manager of that party, but only to the
                  extent necessary to further the interest of the parties in this litigation;

           5.     independent consultants or expert witnesses (including partners,
                  associates and employees of the firm which employs such consultant
                  or expert) retained by a party or its attorneys for purposes of this
                  litigation, but only to the extent necessary to further the interest of
                  the parties in this litigation, and only after such persons have
                  completed the certification attached hereto as Attachment A,
                  Acknowledgment of Understanding and Agreement to be Bound;

           6.     the Court and its personnel, including, but not limited to, stenographic
                  reporters regularly employed by the Court and stenographic
                  reporters not regularly employed by the Court who are engaged by
                  the Court or the parties during the litigation of this action;

           7.     the authors and the original recipients of the documents;

           8.     any court reporter or videographer reporting a deposition;

           9.     employees of copy services, microfilming or database services, trial
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 6 of 18 PAGEID #: 82




                   support firms, and/or translators who are engaged by the parties
                   during the litigation of this action;

            10.    interviewees, potential witnesses, deponents, hearing or trial
                   witnesses, and any other person, where counsel for a party to this
                   action in good faith determines the individual should be provided
                   access to such information in order for counsel to more effectively
                   prosecute or defend this action (as long as the disclosure occurs in
                   the presence of counsel, and copies, duplicates, images, or the like
                   are not removed or retained by any interviewee, potential witness,
                   deponent, or hearing or trial witness), provided, however, that in all
                   such cases the individual to whom disclosure is to be made has been
                   informed that the information contained in the disclosed document(s)
                   is confidential and protected by Court Order, that the individual
                   understands that he/she is prohibited from disclosing any information
                   contained in the document(s) to anyone; or

            11.    any other person agreed to in writing by the parties.

            Prior to being shown any documents produced by another party marked

     “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” any person listed

     under paragraph 6(b)(3), 6(b)(4), or 6(b)(11) shall be advised that the confidential

     information is being disclosed pursuant to and subject to the terms of this

     Protective Order.

            c.     Persons To Whom Information Marked “Attorneys’ Eyes Only”

     May Be Disclosed. Use of any information, documents, or portions of documents

     marked “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER,”

     including all information derived therefrom, shall be restricted solely to the following

     persons who agree to be bound by the terms of this Protective Order, unless

     additional persons are stipulated by counsel or authorized by the Court:

            1.     outside counsel of record for the parties, and the administrative staff
                   of outside counsel's firms;

            2.     one designated representative from in-house counsel for the parties;
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 7 of 18 PAGEID #: 83




              3.     independent consultants or expert witnesses (including partners,
                     associates and employees of the firm which employs such consultant
                     or expert) retained by a party or its attorneys for purposes of this
                     litigation, but only to the extent necessary to further the interest of
                     the parties in this litigation, and only after such persons have
                     completed the certification attached hereto as Attachment A,
                     Acknowledgment of Understanding and Agreement to be Bound;

              4.     the Court and its personnel, including, but not limited to, stenographic
                     reporters regularly employed by the Court and stenographic
                     reporters not regularly employed by the Court who are engaged by
                     the Court or the parties during the litigation of this action;

              5.     the authors and the original recipients of the documents;

              6.     any court reporter or videographer reporting a deposition;

              7.     employees of copy services, microfilming or database services, trial
                     support firms, and/or translators who are engaged by the parties
                     during the litigation of this action;

              8.     any other person agreed to in writing by the parties.

              Prior to being shown any documents produced by another party marked

       “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER,” any person

       listed under paragraph 6(c)(8) shall be advised that the confidential information is

       being disclosed pursuant to and subject to the terms of this Protective Order.

       7.     Inadvertent Production. Inadvertent production of any document or

information with a Confidentiality Designation shall be governed by Fed. R. Evid. 502.

Pursuant to subsections (d) and (e) of that Rule, the parties agree to, and the Court

orders, protection of Protected Information against claims of waiver (including as against

third parties and in other Federal and State proceedings) in the event such information is

produced during the course of the Litigation, whether pursuant to a Court order, a parties’

discovery request, or informal production, as follows:
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 8 of 18 PAGEID #: 84




     a.    the production of documents or electronically stored information (“ESI”)
           (including, without limitation, metadata) subject to a legally recognized claim
           of privilege or other protection from production or other disclosure
           (collectively, “Protected Information”), including without limitation the
           attorney-client privilege and work-product doctrine, shall in no way
           constitute the voluntary disclosure of such Protected Information;

     b.    the production of Protected Information shall not result in the waiver of any
           privilege or protection associated with such Protected Information as to the
           receiving party, or any third parties, and shall not result in any waiver of
           protection, including subject matter waiver, of any kind;

     c.    if any document or ESI (including, without limitation, metadata) received by
           a party is on its face clearly subject to a legally recognizable privilege,
           immunity, or other right not to produce such information, the Receiving Party
           will promptly notify the Producing Entity in writing that it has discovered
           Protected Information, identify the Protected Information by Bates Number
           range, and return or sequester such Protected Information until the
           Producing Entity confirms whether it does indeed assert any privilege
           protecting this information. Once the Producing Entity asserts privilege over
           such Protected Information (as described in Subparagraph (e) below), the
           Receiving Party will return, sequester, or destroy all copies of such
           Protected Information, along with any notes, abstracts or compilations of
           the content thereof, within ten (10) business days of notice from the
           Producing Entity;

     d.    upon the request of the Producing Entity, the Receiving Party will promptly
           disclose the names of any individuals who have read or have had access
           to the Protected Information;

     e.    if the Producing Entity intends to assert a claim of privilege or other
           protection over Protected Information identified by the receiving party, the
           Producing Entity will, within ten (10) business days of receiving the
           Receiving Party’s written notification, inform the Receiving Party of such
           intention in writing and shall provide the Receiving Party with a log for such
           Protected Information that is consistent with the requirements of the Federal
           Rules of Civil Procedure, setting forth the basis for the claim of privilege,
           immunity or basis for non-disclosure, and in the event, if any portion of the
           Protected Information does not contain privileged or protected information,
           the Producing Entity shall also provide to the Receiving Party a redacted
           copy of the Protected Information that omits the information that the
           Producing Entity believes is subject to a claim of privilege, immunity or other
           protection;

     f.    if, during the course of the litigation, a party determines it has produced
           Protected Information, the Producing Entity may notify the Receiving Party
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 9 of 18 PAGEID #: 85




           of such production in writing. The Producing Entity’s written notice must
           identify the Protected Information by Bates Number range, the privilege or
           protection claimed, and the basis for the assertion of the privilege and shall
           provide the receiving party with a log for such Protected Information that is
           consistent with the requirements of the Federal Rules of Civil Procedure,
           setting forth the basis for the claim of privilege, immunity or basis for non-
           disclosure, and in the event any portion of the Protected Information does
           not contain privileged or protected information, the Producing Entity shall
           also provide to the receiving party a redacted copy of the Protected
           Information that omits the information that the Producing Entity believes is
           subject to a claim of privilege, immunity or other protection. The Producing
           Entity must also demand the return of the Protected Information. After
           receiving such written notification, the Receiving Party must, within ten (10)
           business days of receiving the written notification, return, sequester, or
           destroy the specified Protected Information and any copies, along with any
           notes, abstracts or compilations of the content thereof;

     g.    a Receiving Party’s return, sequestration, or destruction of such Protected
           Information as provided in the Subparagraphs above will not act as a waiver
           of the Receiving Party’s right to move for the production of the returned,
           sequestered, or destroyed Protected Information on grounds that the
           Protected Information is not in fact subject to a viable claim of privilege or
           other protection. However, the Receiving Party is prohibited and estopped
           from arguing that the Producing Entity’s production of the Protected
           Information in this matter acts as a waiver of applicable privileges or
           protections, that the disclosure of the Protected Information by the
           Producing Entity was not inadvertent, that the Producing Entity did not take
           reasonable steps to prevent the disclosure of the Protected Information, or
           that the Producing Entity did not take reasonable steps to rectify such
           disclosure; and

     h.    nothing contained herein is intended to or shall limit a Producing Entity’s
           right to conduct a review of documents or ESI (including, without limitation,
           metadata), for relevance, responsiveness, and/or the segregation of
           privileged and/or protected information before such information is produced
           to the Receiving Party;

     i.    prior to production to another party, all copies, electronic images,
           duplicates, extracts, summaries, or descriptions (collectively “copies”) of
           documents marked with a Confidentiality Designation under this Order, or
           in any individual portion of such a document, shall be affixed with the same
           Confidentiality Designation if it does not already appear on the copy. All
           such copies shall thereafter be entitled to the protection of this Order. The
           term “copies” shall not include indices, electronic databases, or lists of
           documents provided these indices, electronic databases, or lists do not
           contain substantial portions or images of the text of confidential documents
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 10 of 18 PAGEID #: 86




              or otherwise disclose the substance of the confidential information
              contained in those documents.

       8.     Filing Materials Containing Information With A Confidentiality

Designation. In the event a party seeks to file with the Court any confidential information

subject to protection under this Order, that party must take appropriate action to ensure

that the document receives proper protection from public disclosure, including: (a) filing a

redacted document with the consent of the party who designated the document as

confidential; (b) where appropriate (e.g., in relation to discovery and evidentiary motions),

submitting the document solely for in camera review; or (c) when the preceding measures

are inadequate, seeking permission to file the document under seal by filing a motion for

leave to file under seal.

       Any motion to file a document subject to this Order under seal must meet the Sixth

Circuit’s standard set forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan,

825 F.3d 299 (6th Cir. 2016). The burden of demonstrating the need for and

appropriateness of a sealing order is borne by the moving party, and requires the moving

party to analyze in detail, document by document, the propriety of secrecy, providing

reasons and legal citations. Regardless of whether the parties agree, it remains the

Court’s independent obligation to determine whether a seal is appropriate for any given

document or portion thereof. Any proposed sealing, even when compelling reasons exist,

must be narrowly tailored to serve the compelling reasons.

       When a party to this Order seeks to file documents which it believes may warrant

sealing, but is not the party who may be prejudiced by the document or documents

becoming part of the public record, the filing party shall provide the potentially-prejudiced

party or parties, or any potentially-prejudiced third party or parties, with written notification
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 11 of 18 PAGEID #: 87




of its intent to file such documents at least (14) fourteen days before doing so. After

being provided such notice, the potentially harmed party or parties will then have (7)

seven days to file with the Court a motion for sealing. The Court will rule on the motion

as promptly as possible.

       9.     Attorneys Allowed To Provide Advice. Nothing in this Order shall bar or

otherwise restrict any attorney for any party from rendering advice to his or her client with

respect to this case or from doing anything necessary to prosecute or defend this case

and furthering the interests of his or her client, except for the disclosure of the Confidential

Information as proscribed in this Order.

       10.    Excluding Others From Access. Whenever information bearing a

Confidentiality Designation pursuant to this Protective Order is to be discussed at a

deposition, the person or entity that designated the information may exclude from the

room any person, other than persons designated in Paragraph 6 of this Order, as

appropriate, for that portion of the deposition.

       11.    No Voluntary Disclosure To Other Entities. The parties or anyone acting

on their behalf may not voluntarily disclose any Confidential Information to any state or

federal law enforcement or regulatory agency, or any employee thereof, except in this

litigation as set forth in Paragraph 6 of this Order or as otherwise commanded by law or

provided in this Order. Nothing in this Order shall prevent a party from providing

information in its possession in response to a valid order or subpoena from a law

enforcement or regulatory agency requiring the production of such information, except

that, prior to such production, the party producing the information shall provide as much

advance notice as possible to the person or entity that designated the material as
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 12 of 18 PAGEID #: 88




confidential to facilitate that party’s efforts to preserve the confidentiality of the material,

if warranted.

       12.      Disputes As To Designations. Each party has the right to dispute the

Confidentiality Designation asserted by any other party or subpoenaed person or entity

in accordance with this Protective Order. If a party believes that any documents or

materials have been inappropriately designated by another party or subpoenaed party,

that party shall confer with counsel for the person or entity that designated the documents

or materials. As part of that conferral, the designating person or entity must assess

whether redaction is a viable alternative to complete non-disclosure. If any party

challenges the Confidentiality Designation of any document or information, the burden to

properly maintain the designation shall, at all times, remain with the person or entity that

made the designation to show that said document or information should remain protected

pursuant to Federal Civil Rule 26(c). In the event of disagreement, then the designating

person or entity shall file a motion pursuant to Federal Civil Rule 26(c). A party who

disagrees with the designation must nevertheless abide by that designation until the

matter is resolved by agreement of the parties or by order of the Court.

       13.      Information Security Protections. Any person in possession of

Confidential Information received from another person or entity in connection with this

Action shall maintain an information security program that includes reasonable

administrative, technical, and physical safeguards designed to protect the security and

confidentiality of such Confidential Information, protect against any reasonably

anticipated threats or hazards to the security of such Confidential Information, and protect

against unauthorized access to or use of such Confidential Information.
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 13 of 18 PAGEID #: 89




       If a Receiving Party discovers a breach of security, including any actual or

suspected unauthorized access, to Confidential Information subject to this Order, they

shall: (1) notify the person or entity who designated the materials under the terms of this

Order of such breach; (2) investigate and take reasonable efforts to remediate the effects

of the breach; and (3) provide sufficient information about the breach that the Producing

Entity can reasonably ascertain the size and scope of the breach. The Receiving Party

agrees to cooperate with the Producing Entity or law enforcement in investigating any

such security incident. In any event, the Receiving Party shall promptly take all necessary

and appropriate corrective action to terminate the unauthorized access.

       14.    All Trials Open To Public. All trials, and certain pretrial proceedings and

hearings, are open to the public (collectively a “Public Hearing” or “Public Hearings”).

Absent further order of the Court, there will be no restrictions on any Party’s ability to the

use during a Public Hearing any document or information that has marked with a

Confidentiality Designation or documents or information derived therefrom that would

disclose such confidential information. However, if a party intends to present at a Public

Hearing any document or information that has been so designated, the party intending to

present such document or information shall provide advance notice to the person or entity

that made the Confidentiality Designation at least (5) five days before the Public Hearing

by identifying the documents or information at issue as specifically as possible (i.e., by

Bates Number, page range, deposition transcript line, etc.) without divulging the actual

documents or information. Any person may then seek appropriate relief from the Court

regarding restrictions on the use of such documents or information at trial, or sealing of

the courtroom, if appropriate.
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 14 of 18 PAGEID #: 90




       15.    No Waiver Of Right To Object. This Order does not limit the right of any

party to object to the scope of discovery in the above-captioned action.

       16.    No Determination Of Admissibility. This Order does not constitute a

determination of the admissibility or evidentiary foundation for the documents or a waiver

of any party’s objections thereto.

       17.    No Admissions. Designation by either party of information or documents

under the terms of this Order, or failure to so designate, will not constitute an admission

that information or documents are or are not confidential or trade secrets. Neither party

may introduce into evidence in any proceeding between the parties, other than a motion

to determine whether the Protective Order covers the information or documents in

dispute, the fact that the other party designated or failed to designate information or

documents under this Order.

       18.    No Prior Judicial Determination. This Order is based on the

representations and agreements of the parties and is entered for the purpose of

facilitating discovery in this action. Nothing in this Order shall be construed or presented

as a judicial determination that any documents or information as to which counsel or the

parties made a Confidentiality Designation is in fact subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule

on a specific document or issue.

       19.    Order Subject To Modification. This Order shall be subject to modification

by the Court on its own motion or on motion of a party or any other person with standing

concerning the subject matter.
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 15 of 18 PAGEID #: 91




       20.    Parties May Consent To Disclosure. Nothing shall prevent disclosure

beyond the terms of this Order if all parties consent to such disclosure, or if the Court,

after notice to all affected parties, permits such disclosure. Specifically, if and to the extent

any party wishes to disclose any Confidential Information beyond the terms of this Order,

that party shall provide all other parties with reasonable notice in writing of its request to

so disclose the materials. If the parties cannot resolve their disagreement with respect to

the disclosure of any Confidential Information, then a party may petition the Court for a

determination of these issues. In addition, any interested member of the public may also

challenge the designation of any material as confidential, pursuant to the terms of this

paragraph.

       21.    Return Of Materials Upon Termination Of Litigation. Upon the written

request and expense of the Producing Entity, within 30 days after the entry of a final

judgment no longer subject to appeal on the merits of this case, or the execution of any

agreement between the parties to resolve amicably and settle this case, the parties and

any person authorized by this Protective Order to receive confidential information shall

return to the Producing Entity, or destroy, all information and documents subject to this

Protective Order, unless the specific document or information has been offered into

evidence or filed without restriction as to disclosure. The party requesting the return of

materials shall pay the reasonable costs of responding to its request. The party returning

or destroying the documents or other information shall certify that it has not maintained

any copies of confidential information, except as permitted by this Order.

       22.    Counsel Allowed To Retain Copy Of Filings. Nothing in this Protective

Order shall prevent outside counsel for a party from maintaining in its files a copy of any
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 16 of 18 PAGEID #: 92




filings in the Action, including any such filings that incorporate or attach Confidential

Information. Moreover, an attorney may use his or her work product in subsequent

litigation provided that such use does not disclose any Confidential Information.


         SO ORDERED.




Dated:        03/04/2021                        s/ Michael J. Newman
                                                U.S. DISTRICT JUDGE



AGREED TO:



 s/ Katherine C. Ferguson                      s/ Timothy G. Pepper
 Katherine C. Ferguson (0079207)               Timothy G. Pepper (0071076)
 Lindsay M. Nelson (0095560)                       Trial Attorney
 KOOPERMAN MENTEL FERGUSON                     TAFT STETTINIUS & HOLLISTER LLP
    YAROSS LTD.                                40 N. Main Street, Suite 1700
 100 South 4th Street, Suite 100               Dayton, Ohio 45423
 Columbus, Ohio 43215                          Phone: (937) 641-1740
 Phone: (614) 344-4800                         Fax: (937) 228-2816
 Fax: (614) 344-4801                           pepper@taftlaw.com
 kferguson@kmfylaw.com
 lnelson@kmfylaw.com                           Counsel for Defendants

 Counsel for Plaintiff
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 17 of 18 PAGEID #: 93




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION (DAYTON)

 MARILYN CROSSLEY                             :   Case No. 3:20-cv-319-MJN
                                              :
        Plaintiff,                            :   (District Judge Michael J. Newman)
                                              :
 v.                                           :
                                              :
 KETTERING ADVENTIST                          :
 HEALTHCARE d/b/a KETTERING                   :
 HEALTH NETWORK, et al.                       :
                                              :
        Defendants.                           :
                                              :


                              FORM PROTECTIVE ORDER
                                  ATTACHMENT A


        The undersigned hereby acknowledges that [he/she] has read the Protective Order

dated                       , 2021, in the above-captioned action and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned

submits to the jurisdiction of the United States District Court for the Southern District of

Ohio in matters relating to the Protective Order and understands that the terms of the

Protective Order obligate [him/her] to use documents designated “CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’ EYE ONLY – SUBJECT TO

PROTECTIVE ORDER” in accordance with the Order, solely for the purpose of the

above-captioned action, and not to disclose any such documents or information derived

directly therefrom to any other person, firm, or concern.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.   [Signature Page Follows]



                                            17
Case: 3:20-cv-00319-MJN-SLO Doc #: 20 Filed: 03/04/21 Page: 18 of 18 PAGEID #: 94




Name:

Job Title:

Employer:

Business Address:




Date:
                                     Signature




                                       18
